Citation Nr: 1829434	
Decision Date: 06/04/18    Archive Date: 06/27/18

DOCKET NO.  09-35 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability rating greater than 10 percent for degenerative disc disease, L5 with radiculopathy prior to September 30, 2015 and in excess of 20 percent thereafter. 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability prior to June 6, 2011.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his wife 


ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1981 to May 1995, with nearly seven years active duty prior to that period, to include combat service in Vietnam. 

This case is before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran filed a Notice of Disagreement (NOD) in February 2009 and a Statement of the Case (SOC) was issued in September 2009.  The Veteran submitted his VA Form 9 in September 2009.  The RO issued Supplemental SOCs in March 2010 and July 2011.  

The Veteran appeared before the undersigned at a hearing in July 2014, and the transcript is of record. 

In June 2006, the Veteran claimed entitlement to a TDIU in conjunction with his claim for an increased rating for his degenerative disc disease, L5 with radiculopathy.  In an April 2008 rating decision, the RO denied the claim for a TDIU. Under Rice v. Shinseki, 22 Vet. App. 447 (2009), a TDIU claim is a component of an increased rating claim.  Rice supports the inference that as long as an increased rating claim remains pending, the TDIU claim remains pending.  Thus, though the Veteran did not submit a notice of disagreement regarding the TDIU denial, entitlement to a TDIU must still be considered in conjunction with the June 2006 claim for an increased rating on appeal.  

These issues were remanded by the Board in September 2014.  In a May 2016 Supplemental SSOC, the claim of entitlement to TDIU was granted effective June 6, 2011, by the RO.  However, as the Veteran's claim for TDIU originated with his claim for an increased rating for degenerative disc disease, L5 with radiculopathy in June 2006, the question remains whether the Veteran is entitled to a TDIU prior to June 6, 2011.  

The May 2016 Supplemental SSOC also assigned a 20 percent rating for degenerative disc disease of the lumbar spine effective September 30, 2015.  As the increase did not constitute a full grant of the benefits sought, the issues remain in appellate status.  A.B. v. Brown, 6 Vet. App. 35, 39 (1993).  

The Board remanded the claim in September 2017 for additional development.  The Board finds that the RO substantially complied with the remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

A May 2016 rating decision established separate 20 ratings for radiculopathy of the right and left lower extremities.  Generally, these grants are elements of the rating for his low back disability.  See Buie v. Shinseki, 24 Vet. App. 242, 250-1 (242) (noting VA's duty to adjudicate claims so as to maximize benefits).  Here, however, the Veteran has not contested either the effective date or levels of compensation assigned following the grants of service connection.  Thus, the issue is not part of the current appeal.  See Grantham v. Brown, 111 F.3d 1156 (Fed. Cir. 1997). 


FINDINGS OF FACT

1.  Prior to September 30, 2015, the Veteran's lumbar spine disability manifested by pain and limitation of flexion of the thoracolumbar spine to, at most, 70 degrees.  The evidence during this period does not demonstrate muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour.

2.  From September 30, 2015, the Veteran's lumbar spine disability manifested by pain and a combined range of motion of, at worse, 115 degrees.  The evidence during this period does not demonstrate ankylosis or forward flexion limited to 30 degrees or less.  

3.  The evidence does not show that the Veteran is unable to secure and follow a substantially gainful occupation as a result of his service-connected disabilities prior to June 6, 2011.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for a lumbar spine disability prior to September 30, 2015 are not met.  38 U.S.C. § 1155 (2012); 
38 C.F.R. §§ 4.1, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5242 (2017).

2.  The criteria for a disability rating in excess of 20 percent for a lumbar spine disability from September 30, 2015 are not met.  38 U.S.C. § 1155 (2012); 
38 C.F.R. §§ 4.1, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5242 (2017).

3.  The criteria for TDIU prior to June 6, 2011 are not met.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.314, 3.321, 3.340, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating Lumbar Spine

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C. § 1155; 38 C.F.R. § 4.1.  The assignment of a particular Diagnostic Code (DC) depends wholly on the facts of the particular case.  Butts v. Brown, 5 Vet. App. 532, 538 (1993). 

The Veteran is presumed to be seeking the maximum possible evaluation.  AB v. Brown, 6 Vet. App. 35 (1993).  When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  The evaluation of the same disability under various diagnoses, known as "pyramiding," is to be avoided.  38 C.F.R. § 4.14. 

The Veteran's lumbar spine disability is currently rated under Diagnostic Code (DC) 38 C.F.R. § 4.71a, DC 5242.  The General Rating Formula for Diseases and Injuries of the Spine provides that, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply: a 10 percent rating will apply for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding or localized tenderness not resulting on abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  

A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. 

A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine. 

A 100 percent rating is assigned for unfavorable ankylosis of the entire spine.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (for DCs 5235 to 5243). 

The criteria also include the following provisions: 

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Note (2): For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees. Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

Alternatively, under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes, a 10 percent rating is warranted for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months. A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months and a 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months. 38 C.F.R. § 4.71a, Diagnostic Code 5242.

An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician. An evaluation can be had either on the total duration of incapacitating episodes over the past 12 months or by combining separate evaluations of the chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities under 38 C.F.R. § 4.25, whichever method resulted in the higher evaluation.

The Veteran asserts that his lumbar spine disability is more disabling than reflected in his 10 percent rating prior to September 30, 2015 and his 20 percent rating thereafter.   

Prior to September 30, 2015

During the March 2007 VA examination the Veteran reported daily chronic pain that was worse with activity.  Regarding flare-ups, he reported he occasionally has a catch in his back and has to stop what he is doing for an hour or so until it eases off.  He denied being incapacitated for any length of time.  The Veteran reported being able to carry out his work as a tattoo artist and running a tattoo parlor.  He further reported his chronic back pain does not interfere with his activities of daily living.  With any kind of work or strain he reported increased pain and sometimes he was unable to do much of anything for a week or so.  He reported noticing this when remodeling his shop.  He denied seeing a physician during these episodes because he has had them so frequently and knows what to do.  He reported that it does not interfere with his usual occupation which is sedentary. 
On physical examination the examiner noted some tight paraspinal muscle bundles in the lower lumbar spine extending to the mid lumbar area.  Range of motion testing showed forward flexion to 80 degrees with discomfort, extension of 15 to 20 degrees with discomfort, right lateral flexion of 15 degrees with some discomfort, left lateral flexion of 15 degrees with some discomfort, right rotation of 40 degrees without significant pain, and left rotation of 30 degrees without significant pain.  The Veteran's combined range of motion was 195 degrees.  The Veteran was able to complete repetitive-use testing without additional limitation of motion.  There was no objective evidence of pain with movement and no postural abnormalities.   

During the May 2011 VA examination, the Veteran reported gradual worsening of his lumbar spine symptoms.  The Veteran reported that his lower back pain was a constant aggravation that limited his functions throughout the day.  He reported aching pain with cramping sensation in the buttocks and right toe.  The examination was negative for IVDS.  The Veteran's posture and gait were normal.  

Range of motion testing showed forward flexion to 70 degrees, extension to 15 degrees, left lateral flexion to 20 degrees, right lateral flexion to 25 degrees, left lateral rotation to 30 degrees and right lateral rotation to 30 degrees.  The Veteran's combined range of motion was 190 degrees.  There was no additional limitation of range of motion with repetitive-use testing.  There was no objective evidence of pain with motion.  There was no spasm, weakness, tenderness, atrophy, or guarding shown.  There was no ankylosis or other abnormality of spine musculature.  

Based on the aforementioned evidence, the Board finds that prior to September 30, 2015, the Veteran's lumbar spine disability more nearly approximated the criteria for a 10 percent rating.  The Veteran's lumbar spine disability manifested in, at worse, forward flexion to 70 degrees and combined range of motion of 190 degrees. Forward flexion limited to 60 degrees is not shown.  Similarly, a combined range of motion of limited to 120 degrees is not shown.  There were no findings demonstrating muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour.  The Veteran had motion in his spine, so there was no demonstration of ankylosis.  In short, the Veteran's painful and limited motion was adequately compensated at the 10 percent disability level prior to September 30, 2015.  

From September 30, 2015

The September 2015 VA examination shows a worsening of the Veteran's lumbar spine symptoms.  During the September 2015 VA examination, the Veteran reported worsening lumbar spine symptoms.  Range of motion testing showed forward flexion to 60 degrees, extension to 5 degrees, right lateral flexion to 10 degrees, left lateral flexion to 10 degrees, right lateral rotation to 15 degrees, and left lateral rotation to 15 degrees.  The Veteran's combined range of motion was 115 degrees.  The Veteran suffered function loss, which made him unable to lift heavy objects.  The Veteran did not show additional limitation of motion with repetitive-use testing.  In addition, pain, fatigue, and lack of endurance significantly limited the Veteran's functional ability with repeated use over a period of time.  

Although the examination was not conducted during a flare-up, the examiner indicated that the examination is medically consistent with the Veteran's statements describing functional loss during a flare-up.  Specifically, the Veteran reported pain, fatigue, and lack of endurance during flare-ups.  The examination was negative for guarding, localized tenderness, or muscle spasm.  Additional factors contributing to the Veteran's disability were less movement than normal, disturbance of locomotion, interference with sitting, and interference with standing.  The Veteran showed full muscle strength in the bilateral lower extremities.  Muscle atrophy was not shown.  The examiner was also negative for ankylosis.  IVDS was noted however the Veteran did not have incapacitating episodes during the prior 12 months.  The Veteran denied use of assistive devices.  

In the September 2017 remand, the Board found the September 2015 examination was not complete because it did not indicate whether passive range of motion testing was completed and did not specify whether results were weight-bearing or non-weight bearing as required by Correia.  Correia v. McDonald, 28 Vet. App. 158 (2016).  As a result, the Veteran was afforded an additional examination in November 2017.  Although the September 2015 examination report was incomplete, it still contains probative information regarding the severity of the Veteran's lumbar spine disability.  

During the November 2017 VA examination, the Veteran reported flare-ups manifesting in increased pain and stiffness.  Range of motion testing showed forward flexion to 50 degrees, extension to 15 degrees, right lateral flexion to 15 degrees, left lateral flexion to 15 degrees, right lateral rotation to 15 degrees, and left lateral rotation to 15 degrees.  The Veteran's combined range of motion was 125 degrees.  The Veteran's abnormal range of motion caused limitations in bending, sitting, standing, pushing, pulling, and lifting.  It also caused limitation in jumping, running, squatting, or walking for long duration.  There was objective evidence of pain noted on examination causing functional loss.  There was also evidence of pain with weight-bearing.  There was objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue.  There was no additional limitation of motion with repetitive-use testing.  The examiner noted that there was objective evidence of pain on passive range of motion testing of the back and objective evidence of pain on non-weight bearing testing of the back.  

The Veteran showed muscle spasm and guarding not resulting in abnormal gait or abnormal spinal contour.  Additional factors contributing to the Veteran's disability were weakened movement, instability of station, disturbance of locomotion, interference with sitting, and interference with standing.  The Veteran showed full (5/5) muscle strength in the bilateral lower extremities.  There was no muscle atrophy or ankylosis.  

The examination was positive for IVDS.  The Veteran reported incapacitating episodes having a total duration of a least two weeks but less than four weeks during the past 12 months.  The Veteran reported that he stayed in bed or stopped working during an acute flare-up. 

Based on the evidence described, the Board finds that from September 30, 2015, the Veteran's lumbar spine disability more nearly approximates the criteria for a 20 percent rating.  The Veteran's lumbar spine disability manifested in no worse than forward flexion limited to 50 degrees and a combined range of motion limited to 115 degrees.  Forward flexion limited to 30 degrees or less and ankylosis of the spine are not shown.  

The Board has considered whether a higher rating is warranted based on the Veteran's reported incapacitating episodes due to IVDS.  Notably, the evidence does not show incapacitating episodes as defined by the regulation (physician prescribed bedrest).  However, even if the Board was persuaded by the Veteran's lay statements regarding incapacitation, it would still be a total duration of a least two weeks but less than four weeks during the past 12 months, which warrants a 20 percent rating under DC 5242.  

Finally, the Board has considered whether a 20 percent rating is warranted prior to September 30, 2015.  However, September 30, 2015 - the date of the VA examination that showed a worsening of the Veteran's symptoms - is the earliest date as of which it is factually ascertainable that an increase in disability occurred.  

Thus, from September 30, 2015, a rating in excess of 20 percent is not warranted. 

Total Disability Rating Based on Individual Unemployability (TDIU)

Schedular TDIU may be assigned when the disabled person is determined to be unable to secure or follow a substantially gainful occupation as a result of service-connected disability or disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a). 

It is the policy of the VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of a service connected disability shall be rated totally disabled and that veterans who fail to meet the schedular criteria for a total disability rating shall be considered for such a rating on an extraschedular basis.  38 C.F.R. § 4.16(b).  The Board is precluded from awarding TDIU on an extra-schedular basis in the first instance, but must ensure that the claim is referred to the Director of VA's Compensation Service.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).

When determining whether the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disability, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.
Here, the Veteran asserts that prior to June 6, 2011, his service-connected disabilities make him unable to secure and follow a substantially gainful occupation.  Prior to June 6, 2011, the Veteran was service-connected for migraine headaches evaluated as 30 percent disabling, posttraumatic stress disorder evaluated as 30 percent disabling, diabetes mellitus evaluated as 20 percent disabling, degenerative disc disease of the lumbar spine evaluated as 10 percent disabling, status post left knee meniscectomy and degenerative joint disease evaluated as 10 percent disabling, status post-operative medial meniscectomy of the right knee and degenerative joint disease evaluated as 10 percent disabling, bilateral tinnitus evaluated as 10 percent disabling, hypertension evaluated as 10 percent disabling, gastroesophageal reflux disease evaluated as 10 percent disabling, bilateral hearing loss evaluated as noncompensable, and surgical scar of the low back evaluated as noncompensable.  The Veteran's combined disability rating was 80 percent.  As he met the schedular requirements for TDIU, the issue that remains disputed is whether the Veteran's service-connected disabilities make him unable to secure and follow a substantially gainful occupation prior to June 6, 2011.  

The evidence shows that the Veteran worked for a railroad up until August 2003 when he injured his back.  Then, the Veteran worked as a tattoo artist and owned and operated his own tattoo shop.  See June 2006 Application for Increased Compensation Based on Unemployability.  The Veteran completed 1 year of college.  Id. 

A June 2006 VA treatment note indicates the Veteran reported that he recently lost his job at a tattoo shop; however, during the March 2007 VA examination the Veteran reported being able to carry out his work as a tattoo artist and running a tattoo parlor.  He further reported his chronic back pain does not interfere with his activities of daily living and did not interfere with his usual occupation, which was sedentary. 

An April 2009 VA treatment note shows the Veteran reported working 8 hours a day at a tattoo business.  In a June 2009 statement, the Veteran reported that his service-connected lumbar spine significantly impacts his life and limits his daily activities.  He reported that his work requires him to sit for two or more hours at a time causing his buttocks to hurt for days after.  

During the May 2011 VA examination, the Veteran reported he had been unemployed for two years but also implied that he still owned the tattoo shop.  Indeed, the evidence shows that in June 2013, the Veteran transferred his share of his partnership in his tattoo shop to his wife.

During the July 2014 hearing, the Veteran reported that after injuring his back working for the railroad he was unable to continue that type of work.  He reported working as a tattoo artist and owning a tattoo shop.  He reported he cannot sit or stand for any length of time without his back hurting.  He also reported he had to give up tattooing around four or five years prior, because he could not sit for long periods of time due to back pain.  He currently did other work, like pin-striping cars.

Based on the aforementioned evidence, the Board finds that prior to June 6, 2011, the Veteran was not unable to secure and follow a substantially gainful occupation as a result of his service-connected disabilities.  It appears from his treatment records and his testimony that the Veteran stopped tattooing around 2009, but kept running the business until he turned it over to his wife in 2013 and doing other odd jobs as late as his hearing.  Given that the Veteran was able to successfully run his business until after unemployability was granted, the Board finds that he was not unemployable prior to 2011, even after he stopped providing tattoos himself.

Moreover, the Veteran's limitations due to his service-connected disabilities prior to June 6, 2011 were considered in the 80 percent combined disability rating he received.  Indeed, the assignment of the 80 percent schedular rating is recognition of the significant functional limitations caused by his disabilities and that rating contemplates the severity and overall impact the symptoms have on the Veteran's life.  As such, the evidence does not persuasively support a finding that the Veteran was unable to obtain and maintain substantially gainful employment solely due to his service-connected disabilities prior to June 6, 2011.  See 38 C.F.R. §4.19.  

For all the foregoing reasons, the Board finds that the claim for TDIU prior to June 6, 2011 must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to a disability rating greater than 10 percent for degenerative disc disease, L5 with radiculopathy prior to September 30, 2015 and in excess of 20 percent thereafter is denied. 

Entitlement to TDIU is denied. 



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


